United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Shelburne, VT, Employer
)
___________________________________________ )
V.I., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-468
Issued: June 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On December 28, 2012 appellant filed a timely appeal from the August 21, 2012Office of
Workers’ Compensation Programs’(OWCP) decision denying his claim.Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained
an injury causally related to factors of his federal employment.
FACTUAL HISTORY
On May 24, 2012 appellant, then a 21-year-oldrural carrier, filed an occupational disease
claim alleging that hehad lower back pain and right leg pain in the performance of duty. He
alleged that the injury occurred when he was twisting and turning in his vehicle while lifting
1

5 U.S.C. § 8101 et seq.

trays and sitting for long periods of time. Appellant alleged that he first became aware of the
injury and its relation to his work on March 20, 2012.Hestopped work on March 23, 2012. The
employing establishment noted that appellant was off work when he came in with his physician’s
paperwork.
In a May 24, 2012 statement, appellant indicated that he started having aching pain in the
low back around the middle of March 2012. He indicated that, while driving his “LLV[long life
vehicle]”for many hours, he lifted trays inside the vehicle and twisted his back.
Appellantexplained that he had to turn his body to lift trays. He alleged lower back pain, right
leg pain and aching stabbing pain.Appellant noted that he had no prior or similar pain.
In a May 23, 2012 report, Dr. Andrew Saal, a Board-certified internist, noted that
appellant was under his medical care. He advised that appellant could not return to work until
May 29, 2012.
In a letter dated May 25, 2012, Karolina Peperni, a health and human resource specialist,
controverted the claim. She alleged that appellant filed the claim in retaliation for discipline for
failing to work in a safe manner due to a motor vehicle accident in which he struck a mailbox.
By letter dated June 13, 2012, OWCP advised appellant that additional factual and
medical evidence was needed.
In a letter dated June 8, 2012, Debra Blondin, the postmaster, informed OWCP that
another carrier informed her that appellant was a weight lifter. She suggested that he may have
injured himself working out at the gym. OWCP also received a June 11, 2012 letter in which the
employing establishment informed appellant that he was being separated due to an at-fault motor
vehicle accident on May 12, 2012.
A June 21, 2012 lumbar spine x-ray read by Dr. Steven Braff, a Board-certified
diagnostic radiologist, was negative. OWCP received physical therapy reports dating from
May 21 to August 4, 2012.
In an undated questionnaire received by OWCP on July 9, 2012, appellant indicated that
his back injury occurred at work. He explained that he noticed pain in March 2012 and as time
went by it worsened to a point that he could not work. Appellant advised that it went down his
leg and he could hardly walk. He denied sports outside work.
Dr. Saal continued to treat appellant and provided several reports. They included a
May 23, 2012 report in which he examined appellant for back pain and noted that it started about
four months earlier. Dr. Saal indicated that the symptoms were aggravated by daily activities
that included lifting, sneezing and twisting. He diagnosed lumbago. In a June 7, 2012 report,
Dr. Saal repeated his diagnosis of lumbago and recommended continued physical therapy. In a
June 20, 2012 report, he diagnosed sciatica.In a separate June 7, 2012 report, Dr. Saal advised
that appellant could return to work on June 11, 2012 with restrictions to include no lifting over
10 pounds while working. In a June 20, 2012 report,he noted that appellant first saw him for
back pain on May 24, 2012 due to back pain which had worsened over the previous two months.
Dr. Saal explained that appellant did not recall a specific traumatic event and that he had a
consistent pattern of increasing pain and dysfunction that was “directly related to his
2

performance of his standard duties as a postal carrier.”He explained that,“[t]though sub-acute in
onset, his symptoms had steadily worsened to the point of making him unable to perform his
assigned duties. I am unaware of any preexisting conditions or other lifestyle factors that may
have contributed to his symptoms.” Dr. Saal opined that appellant’s “spinal dysfunction, sciatica
and lower back pain are most likely related to his work and aggravated by the physical duties
related to his occupation as a postal carrier.”2 In a June 27, 2012 attending physicians report, he
diagnosed musculoskeletal back pain and no radiculopathy at this time. Dr. Saal checked the
box “yes” in response to whether the condition found was caused or aggravated by an
employment activity. In a separate report also dated June 27, 2012, he diagnosed sciatica.
Dr. Saal saw appellant on July 12, 2012 and diagnosed lumbago.
By decision dated August 21, 2012, OWCP denied appellant’s claim. It found that the
medical evidence did not demonstrate that the claimed medical condition was related to workrelated events.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning ofFECA, that the claim was timely filed within the applicable time
limitation period ofFECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
2

Dr. Saal also provided a June 20, 2012 clarification of history indicating that appellant stated that the onset of
his back symptoms, while subacute in onset, began at work as a letter carrier and that “he had no previous symptoms
until he began lifting/flexing and work duties.”
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

3

medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.6
ANALYSIS
The evidence establishes that appellant has a lumbosacral condition and was involved in
activities such as sitting,twisting and turning in his work vehicle while lifting trays.However, he
submitted insufficient medical evidence to establish that his lumbosacral conditionwas caused or
aggravated by these activitiesor any other specific factors of his federal employment.
Appellant submitted several reports from Dr. Saal.IntheJune 20, 2012 report,
Dr. Saalexplained that appellant did not recall a specific traumatic event and that he had a
consistent pattern of increasing pain and dysfunction that was “directly related to his
performance of his standard duties as a postal carrier.”Heindicated that he was “unaware of any
preexisting conditions or other lifestyle factors that may have contributed to his symptoms.”
Dr. Saal opined that appellant’s “spinal dysfunction, sciatica and lower back pain are most likely
related to his work and aggravated by the physical duties related to his occupation as a postal
carrier.” However, the physician’s report is insufficient to establish causal relationship as
Dr. Saal does not show an awareness of appellant’s specific duties and does not explain the
process by which particular work duties would cause or aggravate a diagnosed condition. The
Board has held that medical opinions based upon an incomplete history or which are speculative
or equivocal in character have little probative value7 and that medical reports not containing
rationale on causal relation are entitled to little probative value and are generally insufficient to
meet an employee’s burden of proof.8 Inthe June 27, 2012 attending physician’s report, Dr. Saal
diagnosed musculoskeletal back pain andchecked a box “yes”that the condition was caused or
aggravated by work activity.He did not otherwise address how particular work activities caused
or aggravated appellant’s condition. The Board has held that checking of a box “yes” in a form
report, without additional explanation or rationale, is not sufficient to establish causal
relationship.9 Dr. Saal provided a May 23, 2012 report in which he noted that appellant had back
pain which started about four months earlier but he did not specifically address whether
particular work activities caused or aggravated a diagnosed medical condition. Other reports
from Dr. Saalalso did not offer any opinion on causal relationship. Medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.10 Thus, the reports of Dr. Saal are insufficient to
establish appellant’s claim.

6

Id.

7

Vaheh Mokhtarians, 51 ECAB 190 (1999).

8

Albert C. Brown, 52 ECAB 152 (2000).

9

Calvin E. King, 51 ECAB 394 (2000).

10

K.W., 59 ECAB 271 (2007).

4

Other medical evidence, such as Dr. Braff’sJune 21, 2012 x-ray report,is also insufficient
to establish the claim as this evidence did not offer an opinion regarding the cause of appellant’s
condition. Appellant also submitted copies of physical therapy notes. Section 8101(2) of
FECA11 provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their
practice as defined by the applicable state law. Only medical evidence from a physician as
defined by FECA will be accorded probative value. Health care providers such as physical
therapists are not physicians under FECA. Thus, physical therapy records are not probative
medical evidence.12
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.13
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.14 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated a medical condition involving his spine, he has not met his burden of proof
in establishing that he sustained a medical condition in the performance of duty causally related
to factors of his employment.
On appeal, appellant argued that he did not engage in outside activities such as weight
lifting and sports. He further indicated that the motor vehicle accident he was involved in did not
do any damage, noting that his car mirror merely tipped a mailbox. Appellant indicated that,
before working for the employing establishment, he was healthy and had no issues. The Board
notes that the first component, that hewas involved in activities such twisting and turning in his
vehicle while lifting trays and sitting for long periods of time at work has been established. The
claim is denied because the medical evidence is insufficiently rationalized to explain how these
activities at work caused or aggravated his diagnosed condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

11

See 5 U.S.C. § 8101(2). See alsoCharley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held that
a medical opinion, in general, can only be given by a qualified physician).
12

SeeJane A. White, 34 ECAB 515, 518 (1983).

13

See Joe T. Williams, 44 ECAB 518, 521 (1993).

14

Id.

5

CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty causally related to factors of his federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the August 21, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 17, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

